Order filed June 13, 2016




                                       In The


        Eleventh Court of Appeals
                                    __________

                              No. 11-15-00323-CR
                                  __________

                    CARROLL CARPENTER, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 161st District Court
                              Ector County, Texas
                        Trial Court Cause No. B-43,463


                                     ORDER
      This appeal has become stalled due to the failure of Joel Rodriguez, the court
reporter for the 161st District Court, to prepare and file in this court the reporter’s
record. The reporter’s record was originally due on January 19, 2016. Rodriguez
has filed four requests for extensions, one of which was granted and three of which
were granted in part. We granted Rodriguez’s fourth request on April 14, 2016, and
we directed that the reporter’s record be filed on or before May 13, 2016. As of
today, Rodriguez has not filed the reporter’s record in this cause.
      By this order, Joel Rodriguez is ORDERED to file the reporter’s record
in this cause on or before 5:00 p.m. on June 20, 2016. If the reporter’s record has
not been filed by that time, Rodriguez may be required to appear in person before
the Eleventh Court of Appeals to explain the delay.


                                                      PER CURIAM


June 13, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2